 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDto her seniority and other rights and privileges,and that all four Respondents namedin the preceding paragraph be ordered, jointly and severally,tomake whole eachof said employees for any loss of pay she may have suffered by reason of thediscrimination against her by payment to her of a sum of money equal to the amountshe normally would have earned as wages from the date of the discrimination againsther to the date of the offer of reinstatement,less her net earnings in said period,the back pay to be computed on a quarterly basis in the manner established by theBoard in FW Woolworth Company,90 NLRB 289Having found that the partners and the Partnership discriminatorily shut downthe plant and locked out their employees in the period between June 30 and July 10,1956, I shall recommend that all the Respondents aforesaid be ordered,jointly andseverally,tomake whole each of the employees involved in the lockout for anyloss of pay such employee may have suffered by reason of said discrimination, inthe manner set forth in the preceding paragraphI shall also recommend that said Respondents preserve and make available to theBoard and its agents all documents and records necessary to compute the amountsof back pay due under the terms of the Board'sorderIn view of the nature and variety of unfair labor practices committed,the com-mission of similar and other unfair labor practices by any or all of said Respondentsreasonably may be anticipatedI shall therefore recommend that Respondents beordered to cease and desist from in any manner infringing upon rights guaranteed totheir employees by Section 7 of the ActUpon the basis of the foregoing findings of fact and the entire record in the case,I make the followingCONCLUSIONS OF LAW1United Rubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO,and Employees RepresentativeGroup arelabor organizations within the meaningof Section2 (5) of the Act2Respondents Corporation and Erin are the successors to Respondent Partner-ship, and, together with HilmaH Eriksonand Erik EErikson, theindividualpartners,are responsiblejointly and severally for remedying the unfair labor prac-tices engagedin by said Partnership3By discriminatingwith respectto the hire and tenure of employment ofCatherineElkins, BessiePappas, Julia Vadasy, Janice Witherite,Angeline Romes-burg, andMary Louise Wuestewald, thereby discouragingmembership in said UnitedRubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO,the partnersand Partnership aforesaidhave engagedin and are engaging in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act4 By the conductaforesaid,by their discriminatory lockout ofemployees, andby other conductfoundabove, therebyinterferingwith, restraining,and coercingtheir employees in the exercise of rights guaranteed in Section7 of the Act, theRespondents aforesaid have engaged in and are engaging in unfair laborpracticeswithin themeaning of Section8 (a) (1) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act6Respondents have not engaged in actual surveillance of union meetings orconcerted or other protectedactivitiesof their employees[Recommendations omitted from publication ]fled Carriers,Building and Common Laborers Union of America,Local No. 324,AFL-CIO,and It.Wright,business agent, LocalNo. 324 [Roy Price Inc.]andMerle Estes,Cecil Hawkins,JasperHawkins, and Merlin L. Shamo.Cases Nos 20-CB-507, 20-CB-508, 20-CB-509, and 20-CB-510August 14, 1958DECISION AND ORDEROn June 11, 1957, Trial Examiner David F Doyle issued his Inter-mediate Report in this case, finding that the Respondents had en-gaged in and were engaging in certain unfair labor practices within121 NLRB No 55 HOD CARRIERS509the meaning of Section 8 (b) (1) (A) and (2) and recommendingthat they cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondents filed exceptions to the Inter-mediate Report, and a brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, as modified herein.As the record shows and the Trial Examiner found, the Unionhad an oral practice or arrangement with the Employer that in theUnion's geographical jurisdiction of Contra Costa County the Em-ployer would employ only those laborers whom the Union cleared.Pursuant thereto, the four Complainants attempted to get clearancefrom the Union for work the Employer wanted them to perform inthe county.However, Union Business Agent Wright refused toclear them, and told the Employer that the Union would shut the jobdown if the Employer worked any employees not cleared by theUnion.The Employer accordingly refused to employ the Com-plainants for this work.About a month later, however the Unionpermitted the Employer to employ the Complainants for work inthe county.We find that this case is governed byMountain Pacific Chapter ofthe Associated General Contractors, Inc., et al.,119 NLRB 883, whichestablishes legal standards forallexclusive hiring-hall agreements.We further find that there is no competent evidence in the recordthat the Union's exclusive hiring hall in this case meets thesestandards.The Union did not explicitly agree to provisions assuringthe nondiscriminatory functioning of the hiring arrangement, or tothe due posting of such provisions, or to the Employer's right toreject any employee referred by the Union. The hiring-hall arrange-ment is therefore not available as a defense to the Complainants'prima faciecase.Accordingly, we agree with the Trial Examiner that the Re-spondents caused the Employer to discriminate against the Com-plainants in violation of Section 8 (b) (2) and 8 (b) (1) (A) ofthe Act.'+The complaint does not allegeand the TrialExaminer did not findthat the oralhiring-hall practice or arrangement between the Union and the Employerconstituted anunfair laborpracticeFor this reason,and in the absence of relevant exceptions, we donotmake suchunfair labor practicefinding.SeeLocal 250, UnitedAssociation ofJourneymen etc. (BechtelCorporation),120 NLRB 930 .In addition,we do not adopt certain portions of the remedy recommended by the TrialExaminer,for the reasonthat (1) the Complainants have alreadybeen reemployedpursuant to notificationby the Union,and (2)our policy normally does not require the 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section 10 (c)of the Act, the National Labor Relations Board orders that theRespondents, Hod Carriers, Building and Common Laborers Unionof America, Local No. 324, AFL-CIO, and its officers, representatives,and agents, including R. Wright, business agent:1.Cease and desist from:(a)Causing or attempting to cause Roy Price Inc., or any otheremployer over whom the Board would assert jurisdiction, to refuseemployment to any employee or prospective employee or otherwise todiscriminate against any such employee in violation of Section 8 (a)(3) of the Act.(b) In any like or related manner restraining or coercing employeesor prospective employees of Roy Price Inc., or any other employerover whom the Board would assert jurisdiction, in the exercise of therights guaranteed in Section 7 of the Act, except to, the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at the Union's office copies of the notice attached heretomarked "Appendix." 2Copies of said notice, to be furnished by theRegional Director for the Twentieth Region, shall forthwith be dulysigned by the Respondents and posted by them immediately upon re-ceipt thereof, and shall be maintained for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken bythe Respondents to insure that such notices are not altered, defaced,or covered by any other material.(b)Mail to the Regional Director for the Twentieth Region signedcopies of said notice for posting by Roy Price Inc., if willing, in placeswhere notices to its employees are customarily posted.3. In addition, the Union, but not Wright, shall take the followingaffirmative action, which the Board finds will effectuate the policies ofthe Act :Make whole Merle Estes, Cecil Hawkins, Jasper Hawkins, andMerlin L. Shamo for any loss of pay suffered as a result of the dis-crimination against them, in the manner set forth in the IntermediateReport.payment of back pay bya union agentSeeLocal 420, United Association of Journeymenetc. (J. J. White Inc.),111 NLRB 1126, 1127-28.We also do not adopt the Trial Examiner'sminor modifications of our conventionalorder inthis typeof case.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." HOD CARRIERS5114.The Respondents shall notify the Regional Director for theTwentieth Region in writing, within ten (10) days from the date ofthis Order, what steps have been taken to comply herewith.MEMBER RODGERStook no part in the consideration of the aboveDecisionand Order.APPENDIXNOTICE TOALLMEMBERS OF HOD CARRIERS, BUILDING AND COM-MON LABORERSUNIONOF AMERICA,LOCAL No. 324, AFL-CIO,AND TO ALL EMPLOYEES OF ROY PRICE INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby give notice that:WE WILL NOT cause or attempt to cause Roy Price Inc., or anyother employer over whom the Board would assert jurisdiction, torefuse employment to any employee or prospective employee orotherwise to discriminate against any such employee in violationof Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain $or coerceany such employee or prospective employee in the exercise of therights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring mem=bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.The undersigned Union will make whole Merle Estes, CecilHawkins, Jasper Hawkins, and Merlin L. Shamo for any loss ofpay suffered as a result of the discrimination against them.HOD CARRIERS, BUILDING AND COMMONLABORERS UNION OF AMERICA, LOCALNo. 324, AFL-CIO,Labor Organization.Dated---------------- - By-------------------------------------(Representative)(Title)Signed ---------------------------------(R.WRIGHT,Business Agent)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the Act, was heard at SanFrancisco,California,on May 10, 1957,pursuant to due notice to all parties.'1In this report Hod Carriers,Building and Common Laborers Union of America, LocalNo. 324,AFL-CIO, is referred to as the Union ; the Union's agent Ron Wright, as Wright, 512DECISIONSOF NATIONALLABOR RELATIONS BOARDThe consolidated complaint, dated March 15, 1957, alleged, in substance, that onor about February 7, 1957, the four employees named above were directed by theEmployer to report for work at its operations at Martinez, California, providedthey obtained work clearances from the Union; that thereafter the Union andWright refused to clear them, with the result that the Employer refused to employthem for a period of time thereafter at its Martinez, California, operations.TheUnion and Wright duly filed an answer denying the commission of the allegedunfair labor practices.At the hearing all parties were represented and were afforded full opportunityto be heard, to examine and cross-examine witness, to introduce evidence bearingon the issues, to argue the issues orally upon the record, and to file briefs andproposed findings.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAt the hearing it was stipulated that: Roy Price Inc. and Engineers LimitedPipe Line Company are California corporations, and they maintain common offices,common payrolls, and common labor relations policies and administration; thereis an interchange of employees and equipment between the Companies; and theyconstitute a single employer within the meaning of the Act.Itwas further stipulated that during the last preceding 12-month period theEmployer had performed services outside the State of California of a value inexcess of $50,000 and had received goods or materials from outside the State ofCalifornia valued at $500,000 or more; that the Employer is a multistate enterprise,and as such had performed services outside the State of California of a value inexcess of $250,000.Upon all the evidence I find that the Employer is engaged in commerce withinthe meaning of the Act.If.THE LABOR ORGANIZATION INVOLVEDUpon all the evidence I find that the Union is a labororganization admittingto membership employees of the Company.III.THE UNFAIR LABOR PRACTICESA. Preliminary motionAt the opening of the hearing, counsel for the Union moved to dismiss thecomplaint upon the ground that the Board had failed to exercise its jurisdictionwith respect to the so-called building trades industry by failing to conduct repre-sentation elections in that industry.Counsel for the Union argued that by thatfailure the Board had denied the beneficial provisions of the Act to the buildingtrades unions, and in consequence it was an abuse of the Board's discretion toapply to those unions the provisions' of the Act relating to unfair labor practices.Counsel contended that under the circumstances, the action of the General Counselin issuing the complaint, and the action of the Board in hearing the instant allegations'of unfair labor practices, constituted an arbitrary and unwarranted exercise ofdiscretion, and for that reason the complaint should be dismissed.The motionwas denied.B. The refusal of clearanceThere is very little dispute about the facts of this case. It is composed entirelyof the testimony and exhibits offered by the General Counsel.This undisputedevidence may be compressed into the following summary.The Companies are engaged in general construction work, especially in the con-struction of pipelines and allied units for the transmission of oil and gas over longdistances.The relationship between the Employer and the Union is governed bya contract executed June 30, 1956, by the Pipe Line Contractors Association, ofwhich the Employer is a member, and International Hod Carriers, Building andand these parties jointly, as the Respondents ; Roy PriceInc., and EngineersLimited PipeLine Company, as the Employer or the Company, the General Counsel of the Board andhis representative at the hearing, as the General Counsel ; the National Labor RelationsBoard, as the Board; and the Labor Management Relations Act of 1947,as amended,'asthe Act. HOD CARRIERS513Common Laborers Union of America, of which the Union is a component.2 Thiscontract was in effect at all times pertinent hereto.Articles II and III of this document read as follows:IIUNION RECOGNITION AND UNION SECURITY(A) That Employer agrees, insofar as Employer can under existing provisionsof applicable State and Federal law, that it shall be a condition of continuedemployment for an employee to become and remain- a member of the Unionwithin thirty (30) days after the commencement of his employment withEmployer.(B) That Union agrees, in accordance with existing law and as soon asthe proper Government agency, under the National Labor Relations Act, an-nounces its readiness to process petitions for election for Union Security, thatitwill promptly file the necessary petitions with the National Labor RelationsBoard to bring about such elections, and the Employer agrees to lend his aidin facilitating such election.(C) That Employer shall be the sole judge as to the competency of anemployee and shall have the right to discharge men.(D) That Employer may employ men direct and oncea man isemployed,he may continue to work for Employer for as"long as Employer elects to keephim.At the pre-job conference, Employer should inform Union of the numberof men whom he plans to bring with him into the area and have a mutual under-standing with Union to enable Union to supply Employer with additional menwho might be needed during the progress of the job.(E) That Employer shallhave the right to keep men whoare, inhis opinion,key or specialized in Employer's work in his employmenton all the workthroughout the territory covered by this agreement.******siJOB NOTIFICATION AND ENFORCEMENT(A) Employer agrees to notify Union of jobs obtained by Employer, de-scribing the location, size and length of the proposed pipe line and the proposedstarting date.(B) Employer and Union shall hold a pre-job conference so that the startand continuation of the work may progress without interruption, and the Union'srepresentatives at such conference shall be authorized by Union to representUnion forthe entire area covered by the job.-(C) The Union agrees to send a copy of this contract to each and every.one of its locals having jurisdiction over any area in which Employer becomesobligated to construct a pipe line, and agrees that the terms of this contractshall be recognized by such local, so that industrial peace will not be disturbedand so that the Employer may perform Employer's work efficiently and con-tinuously. [Emphasis supplied.]In 1956 the Employer agreed to construct a 16-inch pipeline for the Union OilCompany, from the Union Oil Company's refinery at Oleum, California, to thatcompany's junction station 45 miles south of Coalinga, California.This is a'dis-tance of 220 miles.The laying of this pipeline was covered by 1 contract and con-,stituted 1 job.Previous to the commencement of work, representatives of the Employer metwith representatives of the International Hod Carriers at Bakersfield, California,and engaged in the prejob conference required by the contract. 'The conferees agreedthat the laying of the pipeline would'be governed by the National Pipe Line Agree-ment, part of which has been set forth above.At -this conference representatives of the parties discussed the fact that uncertaintyin regard to the delivery of pipe, at certain places, would require the Employerto deviate from its usual practice of beginning the pipeline at one end, and proceed-ing continuously to the other end.The place of delivery of the pipe, and otherconsiderations, might necessitate that the pipe be laid at different locations, by differ-ent "spreads," and later connected.The conferees agreed that this deviation was2 General Counsel's Exhibit No 2.487926-59-vol. 121-34 514DECISIONSOF NATIONALLABOR RELATIONS BOARDof no importance,and thework wasbegunat Tracy,California,a mid-point, withspreads workingboth ways,north and south,laying pipe.At theconference it was agreed that thework, would beperformed in accordancewith the contract, "that once men, are employedthey follow the jobthrough, but ifadditional men are required [the Company will] get them from thelocal in whoseterritory the jobis in at the time the men are required." 3-Work wasbegun on January2, 1957, at Tracy, California.Two spreads beganworking northward from that city.The laying of thepipe was uneventfuluntil thepipeline reached the boundaryline ofContra Costa County, in which the Unionhas jurisdiction.At thattime Estes,Shamo, andCeciland JasperHawkins wereemployedin the spread of SuperintendentUngles.Shamo and Estes were membersof Local 1130 of the Hod Carriers,locatedat Turlock,California:Ceciland JasperHawkins were'membersof the Union,but they hadobtained their ownjobswiththe Employer,and hadnotbeen dispatchedto the job by the Union.Although itwas not requiredunder theterms of the contract,the evidenceestablishesthat the Employer followeda practice of having its employees clearedby thelocal having jurisdiction in each countythrough whichthe pipeline was laid.As the pipeline approached the county line, Cheeves,the manageron the job,phonedMinerva, business representativeof the Union,and informedhim that thepipelinewas moving intothe Union's jurisdiction.Minervatold Cheeves thatall laborersemployed on the job would have to be cleared through the Union.Cheeves agreedthat themen would dothat.On,thenext eveningthe Companysent all the laborerson a bus to the union hall, and Minerva cleared themall.Eight ofthese men werenot membersof the Union,soMinerva acceptedthemintomembership,takingtheirinitiation fees and dues.Therewere 32 men in this group.A day or two later, on February 7, Unglestold Shamo,Estes, and the Hawkinsbrothers that he would liketo have themwork through Contra Costa County withhis spread,and that they were to go to the Unionand obtain clearance. 'Unglestold the menthat they could be off the next day, February 8, so that theycould gointo the Martinezoffice of the Union, obtaintheir clearance,and reportto the jobat Concordon Monday morning,February 11.The fourmen went to Martinez,but when theyinquired at the unionoffice theywereinformedthat thebusiness agent was not there,and theyounglady in chargeinformed them that she was not authorized to issue clearances and that they wouldhave to return on Monday morning.While the men were in the union hall, Unglesalso came in and explained to the girl that these were his men,and that he wouldlike to get them cleared.She gave him the same answer.On Monday, February 11, thefourmen returned to the union hall.On thisoccasionWright toldthem thatthe Employerhad no right to bring them into theareato work,and that he would notgive themclearance.The men went out tothe spreadatConcord, and told Ungleswhat had happened.Ungles asked themto wait,and a short time afterthatWrightappeared at the job site.When Unglesapproached Wright, Wright toldhim togo away, that he didn'twant to talk to him.Wright told the men that theycould not be cleared inContra Costa County, butthat he would tryto get them reimbursedfor 1 day'spay and their travel expenses.A fewminutes later,Mr. Biddies,the superintendentfor theCompany, came to thejob site andtalked to Wright,and then the men drove to a drive-in cafe.Theywere joinedby Cheeves,Ungles, andRoy Price.In this conferenceWrightsaid that he would not clear the men; they would haveto registeron theout-of-work list atthe union hall, and wait their time.He saidthat theUnion wasthroughclearingmen and thatif themen worked without aclearance he wouldshut the jobdown.The -companyofficialsproduced theNational Pipe Line Agreement,and pointed out its provisions,butWrightsaid thatit didn'tmean a thing.At the conclusionof this conference,inwhich the4 men did not participate,Wright toldthem thatthey would bereimbursedfor I day'spay, and he told themto "go down theline andworksomewhere else." 4On the following morning theytalked to Cheeves,the managerof theproject,who told themthatany time theycould get a clearancetheir jobs would bewaitingfor them.Also, theywere paidfor February 8, 1957, the 1 day.On thenext day Shamo called theoffice of the Hod CarriersInternational atSan Francisco and talked to Porterfield, an International representative.Porterfieldsaid thathe would lookinto the matterand try tostraighten it out at a meetingwhich would beheld on the followingFriday.On the following Sunday, Shamoreceived a phone call from Bert New, the business agent of Local 1130, Shamo'sS Testimony of Wilson.4 Testimony of Shamo. HOD CARRIERS515local,who told Shamo that Wright had phoned Local 1130, and that the men wouldbe cleared to the job, and for them to report at theunionhall in Contra Costa Countyon Monday morning, February 18.On the last-mentioned date the four men returned to the union hall and met Wrighton the sidewalk.Wright said to them, "Can't you boys get it through your heads,you're not being cleared in this county?" 5 Shamo explained that New, of Local1130, had called him and told him that he would be cleared by the Union, butWright merely got in his car and drove off. The men went back to the job andreported to Ungles what had occurred, and on the following day filed charges inthe instantcaseOn this occasion, Ungles also told them that if they could getcleared, their jobs would be waiting for them.On or about February 28, Roy Price informed Ungles, who in turn informed themen, that the matter had been straightened out, and that the men were to returnto work. It was not disputed at the hearing that the men were unemployed fromFebruary 9 until March 8.After they were reemployed on that date, they weregiven clearanceby the Union, and that appears to have been the end of thecontroversy.Concluding FindingsUpon the record as a whole, I find that the Respondents, the Union,and its agent,Wright, have violatedSection 8(b) (1) (A) and 8 (b) (2) of the Act, as allegedin the complaint.The evidence establishes beyond doubt that the Employer and the Union hadinstitutedan arrangementor practice for hiring and employment in Contra CostaCounty, which was clearly violative of the Act.This arrangement appears to havebeen well established,and longobserved, by thoseparties.At the prejob con-ference,the representatives of theInternationalHod Carriers "instructed" the Com-pany to obtain employees through the Stockton Local for the spreads going southand employeesfrom the Hayward Local for thespreads goingnorth.When theEmployer's operationsreached the Contra Costa Countyline and therepresentativesof the Union demanded that its employees be cleared by the Union, the Employerquickly complied.The Employer supplied its trucks to convey the men to the unionhall forthe admitted purposeof obtaining clearancesfor the men. It is undisputedthat thefour Charging Parties were sent to the union hall for the same purpose,and when theUnion refused themclearance,their employment was suspended,and the menremained suspended until the Union and Wright removed the banagainst theiremploymentsomeweekslater.Under those circumstances, it is evidentthat the employees were the victimsof discrimination,initiatedand caused by theUnionand its agent,Wright.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forth in section III, above, occurring in con-nection with the operations of the Employer described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Union and its agent, Wright, have engaged in unfair laborpracticeswithin the meaning of Section 8 (b) (1) (A) and 8 (b) (2) of theamended Act, the Trial Examiner will recommend, that they cease and desist there-from and take certain affirmative action designed to effectuate the policies of theamended Act.Having found that in violating Section 8 (b) (1) (A) and 8 (b) (2) of the ActtheRespondents, the Union and its agent,Wright, have deprived Merle Estes,Merlin L. Shamo, Cecil Hawkins, and Jasper Hawkins of employment by RoyPrice Inc. and Engineers Limited Pipe Line Company, herein called the Employer,itwill be recommended that (1) the Respondents notify the Employer in writing,and furnish a copy of said notification to the above-named employees, that theyhave withdrawn their objections to the employment of the said 4 men as laborersby the Employer on its pipeline in California, and request the Employer to offerthe 4 employees, named above, employment on the construction of that pipeline;and (2) the Union and its agent, Wright, make each of the 4 above-named em-ployees whole for any loss of pay each may have suffered by reason of the Re-5 Testimony of Shamo. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents' discrimination against him from February 9, 1957,6 to March 8, 1957,Taccording to the Board's usual formula.Loss of pay shall be determined bydeducting from a sum equal to that which each would normally have earned duringthat period, his net earnings, if any, in any other employment during the period.Upon the above findings of fact and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Roy Price Inc. and Engineers Limited Pipe Line Company, herein called theEmployer, constitute a single employer engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.The Respondent, Hod Carriers, Building and Common Laborers Union ofAmerica, Local No. 324, AFL-CIO, is a labor organization within the meaningof Section 2 (5) of the Act.3.By restraining and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, the Union and its agent, R. Wright, have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)of the amended Act..4.By causing Roy Price Inc. and Engineers Limited Pipe Line Company, anemployer, to discriminate against employees in violation of Section 8 (a) (3) ofthe amended Act, the Union and its agent, R. Wright, have engaged in and areengaging in unfair labor practices within the meaning of Section 8 (b) (2) of theamended Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the amended Act.-[Recommendations omitted from publication.]6 The date of discrimination4 The date of effective reinstatementTree FruitsLabor Relations Committee,Inc.; AckleyFruit Com-pany;Congdon Orchards, Inc.; CubberlyFruit Company; Han-sen Fruit and ColdStorage Co.;Highland Fruit Growers, Inc.;C.M. HoltzingerFruitCo.; JohnsonFruitand Cold StorageCo.;W. W. Judy Fruit Co.;Matson FruitCo.; J. M. Perry Iceand StorageCo.; Perham'FruitCorporation;Prentice Packingand Cold StorageCo.; Rainier FruitCo.; Richeyand GilbertCo.;W. E.Roche FruitCo.; TorvigSealander Fruit, Inc.;StadelmanFruit,Inc.;Stubbs-Lamb FruitCo.; SundquistFruitand StorageCo.;Warrenand Company;WashingtonFruitand ProduceCo.;Williams Fruit Company; YakimaFruit and Cold Storage Co.; Nordberg-SelahFruit, Inc.;Nordberg-Westbrook Fruit,Inc.andFruitand Vegetable Pack-ers,Warehousemen and HelpersUnion, Local760, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No. 19-CA-1428.August 14,1958DECISION AND ORDEROn October 23, 1957, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in any unfair labor practices and rec-121 NLRB No. 64.